Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 * In connection with the Annual Report of QSGI INC (the "Company") on Form 10-K for the year ended December 31, 2008 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Marc Sherman, Chairman of the Board and Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date: February 15, 2012 /s/ Marc Sherman Marc Sherman Chairman of the Board and Chief Executive Officer · A signed original of this written statement required by Section 906 of the Sarbanes-Oxley Act of 2002 has been provided to QSGI INC. and will be retained by QSGI INC. and furnished to the Securities and Exchange Commission or its staff upon request. CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 * In connection with the Annual Report of QSGI INC. (the "Company") on Form 10-K for the year ended December 31, 2008 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, David Meynarez, Chief Financial Officer and Treasurer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date: February 15, 2012 /s/ DAVID MEYNAREZ David Meynarez Chief Financial Officer and Treasurer *A signed original of this written statement required by Section 906 of the Sarbanes-Oxley Act of 2002 has been provided to QSGI INC. and will be retained by QSGI INC. and furnished to the Securities and Exchange Commission or its staff upon request.
